To compel the allowance and payment of sums which have been allowed in favor of the relators by the board of health in smallpox cases, Under Secs. 1647, 1650, 1655, How. Stat.
Denied May 13, 1885.
The court held that the question of the pecuniary ability of the patients themselves to pay was one of fact to be passed upon by the supervisors (Bristow vs. Supervisors, 3 M., 475-478 (1566), and having been decided adversely to relators, is conclusive in this proceeding, and with respect to other matters, the hearing having-been had upon petition and answer, the applications were fully met by the answers which must be deemed to be true.